IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   July 20, 2009
                                 No. 08-51015
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

ROGER ALLAN STOUT,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 7:08-CR-88-1


Before SMITH, STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Roger Allan Stout pleaded guilty to possessing pseudoephedrine with
intent to manufacture methamphetamine and was sentenced to 87 months of
imprisonment and three years of supervised release.         He appeals from the
district court’s denial of his motion to suppress the evidence obtained during a
warrantless search of his trailer home immediately following his arrest just
outside of the home. He specifically argues that: (1) the search of his trailer was



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-51015

not incident to his arrest because he was arrested outside of his trailer; (2) no
exigent circumstances existed and there was no articulable suspicion that
another person was inside the trailer; and (3) the protective sweep was
excessive.
      The protective sweep of Stout’s home was permissible because he was
arrested just outside of the home and it was possible that another individual
could have been inside the home who posed a threat to the officers’s safety.
See United States v. Charles, 469 F.3d 402, 405 (5th Cir. 2006); United States v.
Watson, 273 F.3d 599, 603 (5th Cir. 2001). Moreover, the protective sweep in the
instant case had an extremely limited duration and did not last longer than
necessary. See Charles, 469 F.3d at 405. Accordingly, after viewing the evidence
in the light most favorable to the government, we have determined that the
district court did not err in denying Stout’s motion to suppress. See id.
AFFIRMED.




                                       2